AUTO.
Puerto Rico, seis de Febrero de mil novecientos. — Resultando : Que dictada sentencia en veinte de Julio último por el Juzgado de fi Instancia de Arecibo en el juicio de desahucio seguido por Don José Víctor Figueroa y Don *110Gabriel Roig, contra Don Jacinto Hernández y Báez se interpuso contra la misma por la parte demandada recurso de apelación, así como los de casación por quebrantamiento de forma é infracción de ley. — Resultando : Que admitido el de quebrantamiento de forma por el Tribunal del Distrito de Arecibo, á virtud de lo que disponen la circular No. 10 de ocho de Septiembre y la Orden General No. 118, se elevaron los autos á este Tribunal Supremo, habiendo sido emplazadas las partes por el término de diez días con fecha veinte y tres de Enero último, cuyo término ha vencido en tres del actual, sin haberse personado el recurrente. — Resultando : Que con fecha de ayer ha presentado escrito el Ledo. Don Rafael López Landrón á nombre de la parte recurrida solicitando se declare desierto el recurso y se devuelvan los autos á la Corte de Arecibo para su ejecución. — Considerando : Que en este caso procede declarar desierto el recurso con las costas. Visto el artículo 1,714 de la Ley , de Enjuiciamiento Civil y demás preceptos de aplicación. Se declara desierto el recurso interpuesto por Don Jacinto Hernández contra la expresada sentencia, con las costas á cargo del mismo y comuniqúese esta resolución al Tribunal del Distrito de Arecibo, con devolución de los autos á los efectos procedentes. La proveyeron y firmaron los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José Ma Figüeras. —Juan Morera Martínez. — E. de J. López Gaztambide, Secretario.